DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,863,184. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 8,863,184 additionally includes filtering program guide data using personal preferences.
Outstanding application 16/857,392 claim 1
U.S. Patent No. 8,863,184 claim 1
A non-transitory, computer readable media having stored thereon instructions which, when executed by a processing device of a media tuning device, cause the media tuning device to perform steps comprising:
A method for providing to a controlling device personalized program guide information, comprising:
receiving a request to cause a favorites page to be displayed in a display that is associated with the media tuning device, wherein the favorites page comprises a plurality of icons, each of the plurality of icons is associated with a corresponding one of a plurality of media content accessible via use of the media tuning device, and a selection of a one of the plurality of icons causes the media tuning device to commence a 

using personal preferences to filter the received program guide data;
causing filtered, received program guide data to be displayed within a display of the controlling device; and

(see italicized segment below regarding icons)
subsequent to the request being received, causing supplemental data to be extracted from one or more of a plurality of media streams being received by the media tuning deice, wherein each of the plurality of media streams corresponds to a one of the plurality of media content;
(see bold segment below)
using the supplemental data extracted from one or more of the plurality of media streams to determine an initial appearance that is to be provided to the favorites page; and causing the favorites page to be displayed in the display associated with the media tuning device with the initial, determined appearance.
causing the controlling device to use supplemental media data to dynamically highlight at least one icon within the filtered, received program guide data when the filtered, received program guide data is caused to be displayed within the display of the controlling device wherein the at least one icon is activable to cause the controlling device to issue one or more commands to cause at least one appliance to access media corresponding to the supplemental media data.


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,728,626. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,728,626 additionally discloses the supplemental media data is retrieved from an external source of media information.
Outstanding application 16/857,392 claim 1
U.S. Patent No. 10,728,626 claim 1
A non-transitory, computer readable media having stored thereon instructions which, when executed by a processing device of a media 
activable icons each of which is associated with at least one command transmittable by the controlling device to cause an appliance to access a media that is provided by a one of the plurality of media sources, the instructions performing steps comprising:
receiving a request to cause a favorites page to be displayed in a display that is associated with the media tuning device, wherein the favorites page comprises a plurality of icons, each of the plurality of icons is associated with a corresponding one of a plurality of media content accessible via use of the media tuning device, and a selection of a one of the plurality of icons causes the media tuning device to commence a rendering of the corresponding one of the plurality of media content;
receiving a request to display the favorites page in the display of the controlling device;

(see bold segment above regarding icons)
subsequent to the request being received, causing supplemental data to be extracted from one or more of a plurality of media streams being received by the media tuning deice, wherein each of the plurality of media streams corresponds to a one of the plurality of media content;
subsequent to receiving the request to display the favorites page in the display of the controlling device, accessing an external source of media information to retrieve supplemental media data that is associated with the media that is provided by each of the plurality of media sources;
using the supplemental data extracted from one or more of the plurality of media streams to determine an initial appearance that is to be provided to the favorites page; and
subsequent to accessing the external source of media information, using the retrieved supplemental media data to determine an appearance that is to be provided to the favorites page; and

subsequent to using the retrieved supplemental media data to determine the appearance that is to be provided to the favorites page, causing the favorites page to be displayed in the display of the controlling device with the determined appearance.


Allowable Subject Matter
Claims 1-14 are allowable over the prior art. In addition to the prior art cited in parent applications 11/312,303, 11/823,739, and 14/483,647 and those further provided by applicant, other similar prior art includes Seldin et al. (2010/0050211, see paragraph 0103), Migos et al. (2008/0307459, see paragraphs 0063-0068) and Vu et al. (2008/0133569, see paragraph 0040), which teach adjusting the appearance of a program guide according to predefined criteria or user preferences (e.g. a “theme” or custom skin). However, the examiner has not seen in the prior art a reasonable teaching or suggestion to a person of ordinary skill in the art of applicant’s claimed invention of adjusting an initial appearance based on supplemental data extracted from media streams that are currently being received by the media tuning device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421